Name: 2013/348/EU: Decision of the Representatives of the Governments of the Member States of 1Ã July 2013 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  organisation of the legal system
 Date Published: 2013-07-03

 3.7.2013 EN Official Journal of the European Union L 184/5 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 1 July 2013 appointing a Judge to the General Court (2013/348/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 22(1) thereof, Whereas: (1) Article 22(1) of the Act of Accession of Croatia provides for the appointment of a Croatian judge to the General Court for the period from 1 July 2013 to 31 August 2013. (2) Ms Vesna TOMLJENOVIÃ  has been proposed as a candidate for appointment as a judge of the General Court. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Ms Vesna TOMLJENOVIÃ  to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Ms Vesna TOMLJENOVIÃ  is hereby appointed a judge of the General Court for the period from 1 July 2013 to 31 August 2013. Article 2 This Decision shall enter into force on 1 July 2013. Done at Brussels, 1 July 2013. For the Council The President L. LINKEVIÃ IUS